     Case 2:19-cv-02314-WBS-KJN Document 20 Filed 06/22/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                    SACRAMENTO DIVISION
12
     STEVEN SCHERMERHORN,                            )   Case No.: 2:19-cv-02314-WBS-KJN
13
                                                     )
                    Plaintiff,                       )   STIPULATION FOR
14
                                                     )   VOLUNTARY REMAND
                                                         PURSUANT TO
15          vs.                                      )
                                                         SENTENCE FOUR OF 42 U.S.C. § 405(g)
                                                     )
16                                                       AND TO ENTRY OF JUDGMENT;
     ANDREW SAUL,                                    )
                                                         ORDER
17                                                   )
     Commissioner of Social Security,                )
18                                                   )
                    Defendant.                       )
19
                                                     )
20
            IT IS HEREBY STIPULATED, by and between the parties, by and through their
21
     undersigned attorneys, that this action be remanded to the Commissioner of Social Security for
22
     further administrative action pursuant to 205(g) of the Social Security Act, as amended. 42 U.S.C.
23
     § 405(g), sentence four.
24
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ)
25
     for a new decision. The Appeals Council will instruct the ALJ to reassess Plaintiff’s subjective
26
     statements about symptoms. The Appeals Council will instruct the ALJ to evaluate further whether
27
     Plaintiff has the residual functional capacity to perform his past relevant work and, if appropriate,
28
     obtain supplemental vocational expert testimony to assist in determining what jobs exist, if any, for



     Stip. for Remand, 2:19-cv-02314-WBS-KJN
     Case 2:19-cv-02314-WBS-KJN Document 20 Filed 06/22/20 Page 2 of 2



 1   Plaintiff given his vocational factors (age, education, and work experience) and residual functional
 2   capacity. The Appeals Council will instruct the ALJ to take further action, as warranted, to complete
 3   the administrative record and resolve the above issues.
 4               The parties further request that the Clerk of the Court be directed to enter a final judgment
 5   in favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 6
                                               Respectfully submitted,
 7

 8   Dated: June 17, 2020                      LAW OFFICES OF HELEN R. ZANE

 9                                     By:      /s/ Helen R. Zane*
                                               HELEN R. ZANE
10
                                               Attorney for Plaintiff
11                                             (*As authorized via telephone on June 17, 2020

12   Dated: June 18, 2020                      McGREGOR W. SCOTT
13
                                               United States Attorney
                                               DEBORAH LEE STACHEL
14                                             Regional Chief Counsel, Region IX
                                               Social Security Administration
15

16
                                       By:     /s/ S. Wyeth McAdam
                                               S. WYETH McADAM
17                                             Special Assistant United States Attorney
                                               Attorneys for Defendant
18

19

20                                                     ORDER
21          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
22   U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT IS
23   ORDERED that the above-captioned action is remanded to the Commissioner of Social Security
24   for further proceedings consistent with the terms of the Stipulation to Remand.
25   Dated: June 22, 2020
26

27

28
     sche.2314




     Stip. for Remand, 2:19-cv-02314-WBS-KJN
